Case 1:21-cv-01689 Document 38 Filed 06/15/21 Page 1 of 1 PageID #: 227
                                                               United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                                                                    June 16, 2021
                                                                 Nathan Ochsner, Clerk
